 


109 HR 756 IH: To amend the Internal Revenue Code of 1986 to exclude from income taxation all compensation received for active service as a member of the Armed Forces of the United States.
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 756 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Culberson (for himself, Mr. Garrett of New Jersey, Mr. Paul, Mr. Rogers of Alabama, Mr. Cunningham, Mr. Souder, Mr. Miller of Florida, and Ms. Hooley) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from income taxation all compensation received for active service as a member of the Armed Forces of the United States. 
 
 
1.Exclusion for compensation received for active service as a member of the Armed Forces of the United States 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 112 the following new section: 
 
113.Compensation received for active service as a member of the Armed ForcesGross income shall not include compensation received for active service as a member of the Armed Forces of the United States. The preceding sentence shall not apply to pensions and retirement pay.. 
(b)Termination of limited exclusion for combat paySection 112 of such Code (relating to certain combat zone compensation of members of Armed Forces) is amended by adding at the end the following new subsection: 
 
(e)TerminationExcept for purposes of applying subtitle C, this section shall not apply to any taxable year ending after the date of the enactment of this subsection.. 
(c)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 112 the following new item: 
 
 
Sec. 113. Compensation received for active service as a member of the Armed Forces. 
(d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
 
